DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Status of the Application
Claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/12/2021 are acknowledged.  Claims 1, 8, 15, 32, 34, 35, and 47-51 have been amended.  Claims under consideration in the instant office action are claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51.
 Applicants' arguments, filed 07/12/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (Reexamination of Pharmacokinetics of Oral Testosterone Undecanoate in Hypogonadal Men With a New Self-Emulsifying Formulation, J. Androl., 2012, 33(2), pp. 1-19) in view of Dudley (WO 2011/129812, as disclosed in IDS).
Rejection
Regarding claim 1, Yin is drawn towards the effects of new oral testosterone undecanoate (“TU”) formulations on hypogonadal men (see abstract).  Yin teaches the use of TU capsules comprising 100 mg of T equivalent to 158.3 mg of TU (Experimental Medication, pg. 3), wherein 100, 200, or 300 mg of TU was administered twice per day with food (Study Design, pp. 3-4).  Such a dosage regimen was administered without titration or adjustment of dosage, and would thus read on the limitation of “untitrated”.  Yin teaches that the primary endpoint of for all study parts was the proportion of men with average serum T levels within the adult male reference range, predefined as 10.4 to 34.7 nmol/L (300–1000 ng/dL) (Study Design, pp. 3-4).  Yin teaches that Serum T, DHT, and, in some study parts, TU, 
Yin does not teach further comprising discontinuing said orally administering when said male consistently has serum testosterone concentrations above about 1040-1100 ng/dl measured about 8-9 hours after a single dose administration of said pharmaceutical composition.  Yin does not teach a discontinuation criterion is determined that indicates an advised discontinuation of therapy where serum testosterone levels are above about 1040-1100 ng/ dl or consistently >2,500 ng/dL.
 Dudley is drawn towards methods of treating testosterone deficiency (see abstract).  Dudley teaches measuring serum testosterone levels, and that such levels should not exceed 2,500 ng/dL or most preferably 1,500 ng/dL (paragraphs 0011, 0079).  As a consequence it would follow that one of ordinary skill in the art would discontinue testosterone therapies when testosterone levels exceed 2,500 ng/dL or most preferably 1,500 ng/dL.  Dudley teaches measuring serum levels for a total of 24 hours after drug administration (paragraph 0104).  Dudley teaches providing an average serum testosterone concentration at steady state falling in the range of about 300 to about 1,100 ng/dL (paragraph 0011). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to restore serum testosterone levels to a normal eugonadal range in a male having a condition associated with a deficiency or absence of endogenous testosterone wherein a discontinuation criterion is determined that indicates an advised discontinuation of therapy where serum testosterone levels are above about 1040-1100 ng/ dl or consistently >2,500 ng/dL., as suggested by Dudley, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since raised testosterone levels are not desired for effective treatment as taught by Dudley, with a reasonable expectation of success absent evidence of criticality of the particular steps.

One of ordinary skill in the art would have been motivated to do so since Yin teaches that compositions comprising TU can be administered before the consumption of food in order to restore serum testosterone levels, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the recited threshold criteria limitations, Dudley teaches that such levels should not exceed 2,500 ng/dL or most preferably 1,500 ng/dL (paragraphs 0011, 0079).  Even though the range for maximum testosterone levels as taught by Dudley is not the same as the claimed thresholds, Dudley does teach an overlapping range of thresholds, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of thresholds is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the threshold amount of serum TU levels in order to increase the safety of the composition.
Regarding the recited period of measurement, Yin teaches that Serum T, DHT, and, in some study parts, TU, DHTU, and estradiol, were drawn at −30 and 0 minutes before dose and at between 1- and 4-hour intervals for up to 12 to 36 hours after oral TU administration (Study Design, pp. 3-4).  Dudley teaches measuring serum levels for a total of 24 hours after drug administration (paragraph In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the time of measurement of serum TU levels in order to increase the safety of the composition.
Regarding the recited dosage limitations, Yin teaches the use of TU capsules comprising 100 mg of T equivalent to 158.3 mg of TU (Experimental Medication, pg. 3), wherein 100, 200, or 300 mg of TU was administered twice per day with food (Study Design, pp. 3-4).  Even though the range for dosages as taught by Yin is not the same as the claimed dosages, Yin does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage amount of TU in order to increase the efficacy of the composition.
It would have been obvious that upon administration of testosterone undecanoate in a dose range of 0.5 to 750 mg would result in serum testosterone concentration of 1040-1100 with the same In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Rejection
Applicant argues that Dudley does not disclose: (i) a threshold of 1040-1100 ng/dl, or (ii) two or more separate occasions, or (iii) serum testosterone concentrations measured about 8-9 hours after a single dose administration.  The Examiner respectfully disagrees since Yin teaches that the primary endpoint of for all study parts was the proportion of men with average serum T levels within the adult male reference range, predefined as 10.4 to 34.7 nmol/L (300–1000 ng/dL) (Study Design, pp. 3-4).  Regarding the measurement parameters, Yin teaches that Serum T, DHT, and, in some study parts, TU, DHTU, and estradiol, were drawn at −30 and 0 minutes before dose and at between 1- and 4-hour intervals for up to 12 to 36 hours after oral TU administration (Study Design, pp. 3-4).  Dudley teaches measuring serum levels for a total of 24 hours after drug administration (paragraph 0104).  Even though the range for period of measurement as taught by Yin and Dudley is not the same as the claimed time periods, Yin and Dudley do teach an overlapping range of time periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the time of measurement of serum TU levels in order to increase the safety of the composition.
	Applicant also argues that Dudley does not disclose "an untitrated dose administration regimen of twice daily administration with food to provide a total daily TU dose of from 420-500 mg." The Examples in Dudley do not support this exact dosage range. And, in the unpredictable arts, the hurdle to establish obviousness is higher.  The Examiner respectfully disagrees since Yin teaches the use of TU capsules comprising 100 mg of T equivalent to 158.3 mg of TU (Experimental Medication, pg. 3), wherein 100, 200, or 300 mg of TU was administered twice per day with food (Study Design, pp. 3-4).  Even though the range for dosages as taught by Yin is not the same as the claimed dosages, Yin does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage amount of TU in order to increase the efficacy of the composition.
	Applicant also argues that the Office Action has failed to consider that Dudley discloses some titration examples. Claim 1 has been amended to further clarify that the method comprises "orally 
	Applicant also argues that the Examples disclosed in the Application provide unexpected results for an untitrated dose in the range of 430 mg TU daily dose to 480 mg TU daily dose in light of the clinical study data presented on pages 4 7-51 of the filed application.  The Examiner respectfully disagrees since Yin teaches that a total of 75% of participants achieved Cavg in the adult male reference range after 200 mg twice a day dosing for a day (Single-Day Dose Study, pg. 5), and one of ordinary skill in the art would thus expect that a treatment regimen at a similar dosage can satisfy US FDA T level targets for safety and efficacy without titration.

Conclusion
Claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629